                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                    GAINESVILLE DIVISION

              UNITED STATES OF AMERICA

                     V.                                      CRIMINAL ACTION NO.
                                                             2:18-CR-11-1-RWS-JCF
              WINSTON WADE TURNER,

                           Defendant.


                                                   ORDER

                    This matter is before the Court on the Report and Recommendation of


              Magistrate Judge J. Clay Fuller [Doc. No. 25].

                    In reviewing a Report and Recommendation, the district court "shall make

              a de novo determination of those portions of the report or specified proposed


              findings or recommendations to which objection is made." 28U.S.C. § 636(b)(l).

              "Parties filing objections to a magistrate's report and recommendation must


              specifically identify those findings objected to. Frivolous, conclusive, or general

              objections need not be considered by the district court." United States v. Schultz,

              565 F.3d 1353,1361 (I 1th Cir. 2009) Cquoting Marsden v. Moore. 847F.2d 1536,

              1548 (11th Cir. 1988)) (internal quotation marks omitted). Absent objection, the

              district judge "may accept, reject, or modify, in whole or in part, the findings and


              recommendations made by the magistrate [judge]," 28 U.S.C. § 636(b)(l), and



A072A
(Rev. 8/82)
              "need only satisfy itself that there is no clear error on the face of the record" in


              order to accept the recommendation. Fed. R. Civ. P. 72, advisory committee note,


              1983 Edition, Subdivision (b). In accordance with 28 U.S.C. § 636(b)(l)andRule

              72 of the Federal Rules of Civil Procedure, the Court has conducted a de novo

              review of those portions of the R&Rto which Defendant objects and has reviewed

              the remainder of the R&R for plain error. See United States v. Slay, 714 F.2d


              1093, 1095 (llth Cir. 1983).

                    Here, Defendant argues that the good faith exception should not apply

              because at the time the Government applied for the orders, the issue of whether a


              warrant was required was highly contested in the courts and because the Supreme


              Court had granted certiorari in the Carpenter case six months prior to the time the

              orders were signed. The Court OVERRULES the objection and finds that the


              good faith exception applies. The R&R [Doc. No. 25] is hereby approved and

              adopted as the opinion and order of this Court. As such, Defendant's Motion to


              Suppress [Doc. No. 21] is DENIED.

                    SO ORDERED this 5"/day of February,^ 19.



                                                      RICHARD'W. SrORY,
                                                      United States Distric^Jddge




A072A
(Rev. 8/82)
